Citation Nr: 0619128	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service connected deviation of nasal septum disability.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from June 1954 through June 
1956.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision that granted 
service connection for the residuals of a fracture of the 
nasal bone with deviated septum and assigned an initial 
noncompensable evaluation, effective on November 22, 2002, 
the date of the original claim.

The veteran immediately appealed the RO's March 2003 
decision.  Accordingly, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In August 2004, the RO awarded an increased rating of 10 
percent, effective on November 22, 2002, the date of claim.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board notes that the regulations for rating diseases of 
the nose and throat were revised, effective on October 7, 
1996.  

In this case, in the March 2003 rating decision, the RO 
granted service connection and assigned an initial 
noncompensable rating, thereafter increased to an initial 10 
percent rating, for the residuals of a fracture of the nasal 
bone with deviated septum.  

As such, the RO should consider whether an increased rating 
is warranted under the revised regulations under 38 C.F.R. § 
4.97, Diagnostic Code 6502.  

In this case, the veteran is currently receiving a 10 percent 
rating under Diagnostic Code 6502.  The 10 percent rating is 
the maximum benefit allowed under Diagnostic Code 6502 for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  

A Note following Diagnostic Codes 6502 and 6504 indicates 
that in the alternative, a rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 is for application.  See 38 C.F.R. § 
4.97, Note following Diagnostic Code 6504 (2005).

The veteran was last examined for VA purposes in June 2004.  
However, the examination content is virtually identical to 
the December 2002 examination report, the findings upon which 
service connected was originally granted.  As such, the June 
2004 examination report is inadequate for rating purposes.  

In his Substantive Appeal, the veteran discusses a number of 
residual symptoms that were not addressed within the last VA 
examination.  For example, the veteran refers to frequent 
nosebleeds, constant nasal dripping, severe headaches and 
inability to breathe through both nostrils.  

In light of these assertions, another medical evaluation is 
needed to clarify whether these symptoms are all indicative 
of deviation of nasal septum or of another possible 
categorization.  The examiner must specifically address all 
of the symptoms.  Wisch v. Brown, 8 Vet. App. 139, 140 
(1995).  

Consequently, the Board is of the opinion that another 
physical examination is needed to ascertain the full extent 
of the veteran's residuals of the deviation of nasal septum, 
to include frequent nosebleeds, constant nasal dripping, 
severe headaches, and the inability to breathe through both 
nostrils that may be present.  See Bowling v. Principi, 12 
Vet. App. 1, 12 (2001) (emphasizing Board's duty to return 
inadequate examination report); see also Hicks v. Brown, 8 
Vet. App. 417, 422 (1995) (concluding that inadequate medical 
evaluation frustrates judicial review).  

This additional physical examination is necessary to provide 
a more accurate and complete disability picture for the 
veteran.  It should address all of the veteran's concerns and 
symptoms and not merely repeat the incomplete analysis given 
previously.  

Further, based on a review of the recent VA outpatient 
treatment records it appears that the veteran may be 
receiving ongoing treatment for his service-connected 
disability.  While this case is in remand status, the RO 
should also ensure that the veteran's most recent VA and 
private treatment records are obtained and associated with 
the claims folder.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that VA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree
of disability; and 5) effective date of the disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran an 
appropriate letter notifying him of VA's 
duty to assist him in the development of 
his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

The RO is to ensure that the letter 
includes, but is not limited to, the five 
elements of a service connection claim:  
1) veteran status; 2) existence of a 
disability; 3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain copies of his most recent VA and 
private treatment records and associate 
them with the claims folder for the 
purpose of review.  

3.  The RO should schedule the veteran 
for an examination to determine the 
likely cause and appropriate diagnosis of 
the symptoms which the veteran has 
claimed in his substantive appeal.  
Additionally, this examination should 
determine the current severity of his 
service-related deviation of nasal 
septum.  The examination report should 
include discussion of the documented 
medical history and assertions. All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis in 
terms of the applicable rating criteria.  
The examiner should describe all symptoms 
of the veteran's disability.  The 
examiner should provide a complete 
rationale for any opinions given.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

4.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


